per curiam:
El 22 de abril de 1997 suspendimos indefini-damente al Ledo. Jaime Castrillón Ramírez del ejercicio de la abogacía por su renuencia injustificada a satisfacer el pago de la cuota de colegiación. Después de su suspensión, Castrillón Ramírez compareció ante nos e informó que ha-bía pagado las cuotas atrasadas y los gastos incurridos por el Colegio de Abogados de Puerto Rico en la tramitación del procedimiento de cobro. Además, nos expuso las razones por las cuales se había atrasado en sus obligaciones cole-giales y se excusó por su falta de diligencia.
El Colegio de Abogados de Puerto Rico también nos in-formó que Castrillón Ramírez había pagado tanto las cuo-tas atrasadas como la cantidad en concepto de reembolso por los gastos incurridos por la institución en el procedi-miento de cobro.
Un examen del expediente personal de Castrillón Ramí-rez revela que esta no es la primera vez que este Tribunal tiene que emitir sanciones disciplinarias contra él por su *75incumplimiento con sus obligaciones profesionales. El 17 de noviembre de 1994 fue suspendido de la notaría por seis (6) meses por no rendir sus índices notariales durante un periodo de dos (2) años. In re Castrillón Ramírez, 137 D.P.R. 459 (1994).
Aunque en cada caso ha violado diferentes preceptos; de su historial se refleja una dejadez y un patrón de incum-plimiento con las órdenes de este Tribunal que son incompatibles con los requisitos mínimos de nuestra profesión. No obstante, en su comparecencia Castrillón Ramírez re-conoce su incumplimiento, y se compromete a tomar los medidas para evitar su repetición. Confiamos que cumpla con su compromiso. Además, la suspensión impuesta en esta ocasión se ha extendido por varias semanas y durante este término estamos seguros de que él ha tenido una opor-tunidad de reflexionar sobre las consecuencias de su in-cumplimiento con nuestras órdenes.
En estas circunstancias, se autoriza la reinstalación de Jaime Castrillón Ramírez únicamente al ejercicio de la abogacía. En lo referente a la notaría, se pospone la reins-talación hasta tanto la Oficina de la Directora de Inspec-ción de Notarías termine el Informe de la obra notarial de Castrillón Ramírez. Por último, se le apercibe de que en el futuro deberá cumplir estrictamente con sus obligaciones colegiadas y que su incumplimiento con este deber conlle-vará su suspensión automática e indefinida de la abogacía y la imposición de sanciones económicas.
El Juez Asociado Señor Rebollo López no intervino.